         Case MDL No. 2997 Document 86-1 Filed 04/07/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION


In re: Baby Food Marketing, Sales                MDL No.: 2997
Practices and Products Liability Litig.




                               SCHEDULE OF ACTIONS

1.       Andrews v. Beech-Nut Nutrition Company et. al., 2:2021-cv-01704-GRB-AKT,
         United States District Court for the Eastern District of New York (Hon. Gary R.
         Brown)


        Dated: April 7, 2021                       Respectfully submitted,

                                                   /s/Michael P. Canty

                                                   LABATON SUCHAROW LLP
                                                   Michael P. Canty
                                                   140 Broadway
                                                   New York, New York 10005
                                                   Telephone: (212) 907-0700
                                                   Facsimile: (212) 818-0477
                                                   mcanty@labaton.com
